                        Case 1:20-cv-08762-KPF Document 23 Filed 04/15/21 Page 1 of 2

                    Law Offices of Jan Meyer & Associates, P.C.
Jan Meyer *"'Éä                                                                                                     New York Office:
Associates:                                                                                                          424 Madison Ave.
Richard A. Hazzard *"                                                                                                    Sixteenth Floor
Noah Gradofsky *"                                                                                               New York, NY 10017
Stacy P. Maza *"                                1029 Teaneck Road                                                       (212) 719-9770
Richard L. Elem *"                                                                            Please correspond with our Teaneck office
Elissa Breanne Wolf *"                             Second Floor
Joshua R. Edwards *"                         Teaneck, New Jersey 07666
Jonathan L. Leitman *"                                                                                            Admitted to Practice:
Joshua Beil *"
                                                  www.janmeyerlaw.com                                                       New Jersey *
Elizabeth Kimmel *"h                                                                                                         New York "
                                                Phone: (201) 862-9500                             Pennsylvania  District of Columbia '
Senior Of Counsel:
                                                 Fax: (201) 862-9400                                              U.S. Supreme Court É
Steven G. Kraus, LL.M., CSRP *"É
                                                                                                          U.S. Court of Federal Claims 
Of Counsel:                                 E-Mail: office@janmeyerlaw.com                 U.S. Court of Appeals for the Armed Forces 
Joshua Annenberg *"
                                            Sender’s e-mail: jleitman@janmeyerlaw.com     U.S. Court of Appeals for the Federal Circuit 
Michael J. Feigin *"h                                                                       U.S. Court of Appeals for the Third Circuit ä
                                             Sender’s direct dial: (201) 862-9600 x 224
Isaac Szpilzinger "                                                                                  U.S. Patent and Trademark Office h


                                                                    April 15, 2021


        By Electronic Filing and Email (Failla NYSDChambers@nysd.uscourt.gov)
        The Honorable Katherine Polk Failla

                                                                        MEMO ENDORSED
        United States District Court
        Southern District of New York
        40 Foley Square, Room 2103
        New York, NY 10007
        Re:    Cedric Bishop v. Valor Group LLC, Case No. 1:20-cv-8762-KPF

        Dear Judge Failla:


                   This office represents defendant Valor Group LLC (the “Plaintiff” or “Valor”).

         Please accept this letter motion requesting a thirty day adjournment of Defendant’s

         time to file a brief in support of Defendant’s motion to dismiss this matter. This

         adjournment is necessary as a result of health issues, and to allow time for the parties

         to continue to discuss settlement. The Plaintiff consents to this requested

         adjournment.

                   Accordingly, we hereby request, on consent, that all dates agreed to at the

         Premotion conference, as follows:

                            Defendant’s brief in support shall be submitted by May 17, 2021.

                            Plaintiff’s opposition shall be submitted by June 17, 2021.
         Case 1:20-cv-08762-KPF Document 23 Filed 04/15/21 Page 2 of 2




              Defendant’s reply shall be submitted by July 1, 2021.

      Kindly contact me if Your Honor requires any further information regarding this

application. Thank you for your time and consideration.


                                                      Very Truly Yours,


                                                      Jonathan L. Leitman


Application GRANTED. The Court adopts Defendant's proposed
revised briefing schedule.



Dated:    April 15, 2021                    SO ORDERED.
          New York, New York




                                            HON. KATHERINE POLK FAILLA
                                            UNITED STATES DISTRICT JUDGE
